DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 and 6-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the claimed cellulose ester composition containing the claimed components in the claimed amounts, with the claimed properties.  Okoshi (JP 2015-218252) teaches a composition comprising 60 to 99 phr of a cellulose ester and 1 to 40 phr of acrylonitrile butadiene styrene resin core shell impact modifier (¶0011; 0032; 0037).  However, Okoshi teaches the acrylonitrile butadiene styrene resin as being critical to achieving the desired properties (¶0020) and thus it would not have been obvious to substitute the claimed acrylic core-shell impact modifier for the acrylonitrile butadiene styrene resin of Okoshi et al.
Michihashi et al. (JP 2009-114371) teaches an acrylic core-shell impact modifier for cellulose ester having a particle size of 0.1 to 0.5 microns (¶0022; 0028-29).  However, Michihashi et al. teaches the amount of acrylic compound as being less than 1% and thus is outside the scope of the instant claims.
Okumura et al (JP 2015-44975) teaches a composition comprising 100 parts of cellulose ester, 2 to 100 parts of plasticizer, and 1 to 50 parts of acrylic core-shell impact modifier (¶0005).  Although there is a small amount of overlap between the amount of plasticizer in Okumura et al. and that of the instant claims, the amount of overlap is small compared to the breadth of the disclosure of Okumura et al.  The narrow instant range and the range of Okumura et al. function more as a species and genus, and the broad teaching of Okumura et al. does not render obvious the species claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIAM J HEINCER/Primary Examiner, Art Unit 1767